977 F.2d 583
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard L. SMITH, and on behalf of all inmates, Plaintiff-Appellant,v.Raymond TOOMBS, et al., Defendants-Appellees.
No. 92-1414.
United States Court of Appeals, Sixth Circuit.
Oct. 7, 1992.

Before MILBURN and ALAN E. NORRIS, Circuit Judges, and KRUPANSKY, Senior Circuit Judge.

ORDER

1
Richard L. Smith appeals a district court order dismissing his civil rights action filed pursuant to 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking monetary and injunctive relief, Smith sued numerous Michigan correctional personnel, alleging that they violated his Eighth Amendment right to adequate medical care.   Over Smith's objections, the district court adopted the magistrate judge's report and recommendation and granted summary judgment for the defendants.   Smith has filed a timely appeal.


3
Upon review, we determine that the district court properly granted summary judgment for the defendants.   There is no genuine issue as to any material fact and the defendants are entitled to judgment as a matter of law.   Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).


4
Accordingly, we affirm the judgment for the reasons set forth in the district court's opinion and order filed on March 27, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.